NewsExhibit 99.1 FOR IMMEDIATE RELEASE Media Contact Information: Ron O’Brien Investor Contact Information: Ken Apicerno Phone: (781) 622-1242 Phone: (781) 622-1294 E-mail: ron.obrien@thermofisher.com E-mail: ken.apicerno@thermofisher.com Website: www.thermofisher.com Thermo Fisher Scientific Reports Record First Quarter Revenues and EPS; Raises Guidance for Full Year 2010 WALTHAM, Mass. (April 28, 2010) – Thermo Fisher Scientific Inc. (NYSE: TMO), the world leader in serving science, reported that first quarter revenues increased 19% to a record $2.68 billion in 2010, compared with $2.26 billion in the 2009 quarter.
